DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 8, 9, 16, 17 have been amended.
Claims 1-24 have been examined.
The specification, drawing, and claim objections in the previous Office Action have been addressed and are withdrawn, except as otherwise indicated below.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Information Disclosure Statement
The applicant's submission of the Information Disclosure Statement dated March 11, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. A copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Examiner’s Note
Claims 8, 16, 18-21, 23, and 24 include markings that indicate an intention to amend the claims. However, the claim status identifiers indicate that the claims are “Original.” For purposes of Examination, the claims will be interpreted as having been amended. In any subsequent response, the status identifiers of these claims should be “Previously Presented,” unless additional amendments are submitted. The Applicant is requested to use correct status identifiers in the future, in accordance with 37 CFR 1.121(c). 

Drawings
The drawings are objected to because of the following informalities.
Figures 1-21 fail to comply with 37 CFR 1.84(l) which states, “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and 
Figures 2B-3B fail to comply with 37 CFR 1.84(q) which states, “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.” These figures include a number of elements that do not include either lead lines or underlining, such as elements 204-215 and 217 in Figure 2B. 
Figure 22 includes the reference character 2221, which is not mentioned in the specification. The figure therefore fails to comply with 37 CFR 1.84(p)(5), which states, “Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.”
Figure 23 includes several reference characters that are not mentioned in the specification, such as 2351, 2372, and 2399. The figure therefore fails to comply with 37 CFR 1.84(p)(5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 9, 11, 14-16, 17, 19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Instruction Scheduling for a Tiled Dataflow Architecture” by Mercaldi et al. (hereinafter referred to as “Mercaldi”).
Regarding claims 1, 9, and 17, taking claim 1 as representative, Mercaldi discloses:
a computer hardware device having a clock speed and a clock cycle, the device comprising: a plurality of arithmetic logic units (ALU) within a data path including a first, second and third ALUs, the second ALU being within a locally predefined range of the first ALU and the third ALU being outside of the locally predefined range of the first ALU, wherein the locally predefined range is smaller than the data path (Mercaldi discloses, at § 1, right column of p. 141, a tiled architecture, which discloses a hardware device having a clock speed and a clock cycle, having a number of processing elements (PEs), which discloses first, second, and third ALUs, where the PEs are connected using an on-chip network (datapath) and some PEs are within a predefined range, e.g., two adjacent PEs form a pod and other PEs are not within the predefined range, e.g, PEs in other pods, domains, or clusters. Mercaldi also discloses, at § 2.1, left column of p. 142, fetching instructions, which discloses storing instructions in non-transitory computer readable media.); 
(Mercaldi discloses, at § 1, right column of p. 141, fetching instructions, which discloses storing the instructions in non-transitory memory, and assigning each instruction to a specific PE, which discloses assigning a first instruction to the first ALU.); 
first determining, for a second instruction operation having an input that depends directly on an output of a first instruction operation, whether all inputs for the second instruction operation are available within the locally predefined range from the first ALU; second assigning, in response to at least a positive result of the first determining, the second instruction operation to the second ALU (Mercaldi discloses, at § 1, right column of p. 141, placing dependent instructions on the same or adjacent tiles, which discloses determining that all inputs are available locally and assigning the dependent instruction to a second ALU that is within the locally predefined range.); 
in response to a negative result of the first determining: (Mercaldi discloses, at § 3.3.1, assigning an instruction to a PE based on determining the number of operands the instruction shares with its successor instructions already assigned to the PE. This discloses determining that not all operands are locally available.); 
ensuring a pause of at least one clock cycle will occur between execution of the first instruction operation and the second instruction operation (Mercaldi discloses, at § 3.3.2, delaying an instruction by one or more cycles.); and 
third assigning, after the ensuring, the second instruction operation to an ALU of the plurality of ALUs (Mercaldi discloses, at § 3.3.1, assigning an instruction to a PE based on determining the number of operands the instruction shares with its successor instructions already assigned to the PE.). 

Regarding claims 3, 11, and 19, taking claim 3 as representative, Mercaldi discloses the elements of claim 1, as discussed above. Mercaldi also discloses:
wherein the locally predefined range is a distance between two adjacent ALUs (Mercaldi discloses, at § 2.2 forming a pod of two adjacent PEs to reduce communication costs.).

Regarding claims 6, 14, and 22, taking claim 6 as representative, Mercaldi discloses the elements of claim 1, as discussed above. Mercaldi also discloses:
wherein: the clock cycle of the device is shorter than an amount of time to needed to guarantee that the third ALU (a) receives and selects an input produced from the first ALU and (b) executes the second instruction operation (Mercaldi discloses, at p. 143, Table 1, 8 PEs per domain and that ALUs within a domain and outside a pod, have a transmission latency of 4 cycles for transmission, which discloses the clock cycle is shorter than the amount of time needed to guarantee that the third ALU receives and executes the second instruction operation.).

Regarding claims 7, 15, and 23, taking claim 7 as representative, Mercaldi discloses the elements of claim 1, as discussed above. Mercaldi also discloses:
wherein the ensuring further comprises: second determining whether the first and second instruction operations are already separated in time of execution by at least one clock cycle of the device; and in response to a negative outcome of the second determining, inserting a delay of at least one clock cycle of the device between execution of the first and second instruction operations (Mercaldi discloses, at § 3.3.2, delaying an instruction by one or more cycles if the instructions could execute at the same time, i.e., are not already separated in time by at least one clock cycle.).

Regarding claims 8, 16, and 24, taking claim 8 as representative, Mercaldi discloses the elements of claim 1, as discussed above. Mercaldi also discloses:
wherein the first assigning further comprises setting the first and second instruction operations to be executed during a same clock cycle of the device (Mercaldi discloses, at § 4.2, left column of p. 145, dividing instructions between multiple PEs to exploit parallelism, which discloses executing first and second instructions during the same clock cycle.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mercaldi in view of “Design and Analysis of Routed Inter-ALU Networks for ILP Scalability and Performance” by Singh et al. (hereinafter referred to as “Singh”). 
Regarding claims 2, 10, and 18, taking claim 2 as representative, Mercaldi, discloses the elements of claim 1, as discussed above. Mercaldi does not explicitly disclose wherein a clock speed of the device is defined in part by a worst case time of transmission between a consumer ALU and producer ALU of the plurality of ALUs within the locally predefined range.
However, in the same field of endeavor (e.g., inter-ALU transmission), Singh discloses: 
wherein a clock speed of the device is defined in part by a worst case time of transmission between a consumer ALU and producer ALU of the plurality of ALUs within the locally predefined range (Singh discloses, at § 1, p. 1, bypass latency (transmission delay) is a component in setting the cycle time (clock speed). Singh also discloses, at § 4.1, p. 11, using the worst case delay.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mercaldi’s scheduling to use the worst case transmission delay disclosed by Singh in order to ensure high instruction throughput rates by preventing an increase in delay between execution of dependent instructions. See Singh, § 1, p. 1.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercaldi in view of Singh in view of “Scaling to the End of Silicon with EDGE Architectures” by Burger et al. (hereinafter referred to as “Burger”).
Regarding claims 4, 12, and 20, taking claim 4 as representative, Mercaldi, as modified, discloses the elements of claim 3, as discussed above. Mercaldi does not explicitly disclose wherein the locally predefined range is further defined by inputs and outputs of the two adjacent ALUs facing each other. 
However, in the same field of endeavor (e.g., array processing), Burger discloses: 
wherein the locally predefined range is further defined by inputs and outputs of the two adjacent ALUs facing each other (Burger discloses, at Figure 1, execution nodes having inputs and outputs facing each other.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mercaldi’s scheduling to use the layout disclosed by Burger in order to improve performance by minimizing the physical distance that operands for dependent instruction chains must travel across the chip. See Burger, p. 46, right column.

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mercaldi in view of “Scaling to the End of Silicon with EDGE Architectures” by Burger et al. (hereinafter referred to as “Burger”).
Regarding claims 5, 13, and 21, taking claim 5 as representative, Mercaldi discloses the elements of claim 1, as discussed above. Mercaldi does not explicitly disclose wherein the first and second ALU are the same, and the locally predefined range is an ALU to itself.
However, in the same field of endeavor (e.g., array processing), Burger discloses: 
wherein the first and second ALU are the same, and the locally predefined range is an ALU to itself (Burger discloses, at page 49, left column, assigning instructions to the same ALU.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mercaldi’s scheduling to use the instruction assignment disclosed 

Response to Arguments
On page 10 of the response filed March 11, 2021 (“response”), the Applicant argues, “All figures were drawn in power point or similar drawing software and do not have any native pixilation or greyscale. These are the same figures as filed in and now issued in US10915324. They have also been accepted in the PCT counterpart. Previous acceptance and patenting of the drawings shows that that the figures meets all drawing requirements.”
Though fully considered, the Examiner respectfully disagrees. At issue is whether the drawings currently under consideration comply with the formal requirements for patent drawings, e.g., as set out in 37 CFR 1.84. The Examiner maintains that the drawings do not. In particular, with regard to 37 CFR 1.37(l), the lines and letters do not satisfy the requirement that “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.” As noted above, considering, e.g., Figure 1, the text “GHz” is not black. The text is a faint and hazy gray that will likely wash out and be illegible if the drawings are reproduced. Also in Figure 1, there is an evident discrepancy between the darkness and clarity of some of the text. For example, “Fig. 1” is clear and black, as required. However, “1970” is fuzzy and gray, as are the lead lines and much of the remaining text. Therefore, the figures do not comply with the requirements of 37 CFR 1.84. Similar remarks are true with regard to much of the lines and text in the remaining figures. 
The Applicant argues that previous acceptance of the drawings shows that the figures meet all drawing requirements. However, these arguments are deemed unpersuasive, as the standard is not “previous acceptance,” but is instead set out in 37 CFR 1.84. As the drawings have not been amended to comply with the formal requirements, the objections are maintained. 

On page 10 of the response the Applicant argues, “Lean [sic] lines are not needed when the reference designator is placed in the box.” 
except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.” (emphasis supplied) While lead lines are not needed for reference characters in some cases, in those cases the reference characters must be underlined. As the reference characters in question have neither lead lines nor underlining, the figures do not comply with 37 CFR 1.84(q) and the objections are maintained.

On pages 11-12 of the response the Applicant discusses some of the purported advantages of the claimed invention. In this discussion, the Applicant notes that a second instruction operation receives an input from a first instruction operation on which the second instruction operation depends and that the second instruction operation may also receive other inputs. (emphasis supplied) The Applicant also states, “if an input is coming from outside of local….”
Though fully considered, the Examiner respectfully disagrees. The Examiner notes that the current claim language more broad than is being argued. That is, the Applicant argues regarding where a second input might come from. However, the claims do not recite a second input. The claims say determining whether all inputs…. All inputs reads on a single input, and there are numerous instruction types that require only a single input. Therefore, the claim language is more broad than the Applicant argues. 
Furthermore, the Applicant argues regarding where an input is “coming from.” However, the claims recite determining if the inputs are available within a locally predefined range. The term “available” is subject to broad interpretation. The Examiner maintains that determining whether an input is available can have a negative result, as claimed, when the input has been produced, but is prevented from consumption due to resource contention. Therefore, being unavailable within a local range does not necessarily mean having been produced outside the local range. Again, an input could be produced by a prior instruction executed on an ALU within a local range, but be unavailable due to resource contention. Therefore, if the Applicant wishes to have the claims interpreted as requiring determining that a second input has been produced by an ALU outside the local range, or is incapable of being transmitted from the 

On page 13 of the response the Applicant argues that the primary reference Mercaldi discloses assigning instruction to PEs independent of timing consideration and that Mercaldi “does not consider location driven time delay considerations before assignment to its PEs.” 
Though fully considered, the Examiner respectfully disagrees. As an initial matter, the Examiner notes that the Applicant also states, “Mercaldi studies different ways to organize instructions within Wavescalar pods, domains and clusters so that dependent instructions are closer together, which minimizes the amount of time that it takes for inputs to reach the next PE for processing.” This directly contradicts the Applicant’s assertion that timing is irrelevant in Mercaldi. 
The Examiner notes that in a dataflow model processor, as disclosed by Mercaldi, the order of instruction execution is not time driven. As noted by the Applicant, instructions execute when their input operands are available. That said, Mercaldi’s primary focus is to reduce the amount of time taken in transmitting data between PEs. See, e.g, § 1, which discloses placing instructions to reduce producer-consumer latency, i.e., time. Therefore, when the order of execution is not time driven, the effect of spatial location on execution time is all the more significant. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On pages 13-14  of the response the Applicant argues that Mercaldi does not teach, “determining, for a second instruction operation having an input that depends directly on an output of a first instruction operation, whether all inputs for the second instruction operation are available within the locally predefined range from the first ALU.” In support of this position, the Applicant states, that Mercaldi discloses a reduction in latency “that results from placing instructions in certain locations. One puts two dependent instructions in adjacent tiles and there is a reduction in latency - this is  step of assigning. There is no disclosure of what considerations preceded that assignment as recited in claim 1.” The Applicant also argues that in Mercaldi the possibility exists that instructions may have to be scheduled across domains (a high latency proposition) and that, “Mercaldi for its part doesn't seem to care for that 
Though fully considered, the Examiner respectfully disagrees. Mercaldi discloses that among the considerations that precede the disclosed assignment to adjacent tiles is whether an instruction is dependent, i.e., to what extent an instruction will receive its input or inputs from another instruction. See Mercaldi, § 1. As discussed above, Mercaldi discloses that it is known that assigning instructions with dependencies to spatially proximate processing elements reduces latency.
Mercaldi discloses determining whether instructions are dependent, i.e., whether a second instruction receives as input the output from a first instruction. See, e.g., Mercaldi, § 3.3.1, which discloses assigning based on the largest number of communicating operands, i.e., operands produced by one instruction that will be consumed by another instruction. It is evident that the largest number of communicating operands is “all” operands, whatever number that may be depending on the type of instruction. Assigning based on the number of operands necessarily involves determining the number of operands. 
It is precisely the eventuality described by the Applicant, i.e., inter-domain assignment with its attendant latency, that motivates the method disclosed by Mercaldi. While it may be inevitable that some inter-domain transmission occurs, this is a function of the fact that modern computing often involves scheduling large numbers of instructions, and it is not possible or practical to schedule all of the instructions to the same domain, lest performance degrade significantly due to resource contention. See Mercaldi, § 1, top of page 142. However, as noted above, Mercaldi is directed to analyzing the dependencies to minimize such long latency transmission. Therefore, the Applicant’s arguments that Mercaldi does not disclose determining the number of operands received from producer instructions and using that determination as a basis for assigning instructions to spatially proximate processing elements are deemed unpersuasive. 

On page 14 of the response the Applicant argues, “"second assigning, in response to at least a positive result of the first determining, the second instruction operation to the second ALU." As discussed 
Though fully considered, the Examiner respectfully disagrees. As noted above, the Examiner maintains that Mercaldi does in fact disclose determining the number of communicating operands that can be co-located within a low-latency configuration, i.e., single cycle latency pod, which discloses the claimed locally predefined range. See Mercaldi, § 2.2, top of right column of page 142. Furthermore, also as noted above, the claims to not recite dependent inputs that come from outside the locally predefined range. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On pages 14-15 of the response the Applicant argues that Mercaldi does not teach, “in response to a negative result of the first determining: ensuring a pause of at least one clock cycle will occur between execution of the first instruction operation and the second instruction operation.” In support of this position, the Applicant argues, “The above claim language thus describes a condition (negative result of the first determining), and a response (ensuring at least one pause between instructions). Mercaldi doesn't have the condition. It doesn't have the response. The alleged Mercaldi response is not responsive to the alleged Mercaldi condition. And the alleged Mercaldi condition is responsive to something completely different. Basically, nothing in the rationale of the rejection matches up with these claim phrases.” The Applicant further argues, “the Office Action already considered the "first determining" to be disclosed in the Introduction as "placing dependent instructions on the same or adjacent tiles". The Office Action thus shifts the nature of the "first determining" mid-rejection, which is improper on its face.” 
Though fully considered, the Examiner respectfully disagrees. The Applicant’s arguments mischaracterize the office action. As discussed above, Mercaldi discloses determining whether instructions should be co-located in a pod to take advantage of intra-pod single cycle latency. The determination of whether to co-locate is based on the number of communicating operands, i.e., a degree 
However, the determination of whether all operands are available also requires determining whether there is resource contention. As noted above, determining that inputs are available is subject to broad interpretation. That is, even if instructions are located in the same pod based on their dependency information, the instructions may be unable execute in a single cycle, i.e., unavailable inputs, due to resource contention, i.e., an operand being unavailable to be consumed. See Mercaldi, § 3.3.2. Mercaldi discloses that for the FINE-BUG algorithm, possible resource contention is ignored at the time of scheduling. However, Mercaldi discloses, in § 3.3.2, that FINE-BUG stalls an extra cycle when there is a resource conflict. This discloses that FINE-BUG does in fact determine whether all operands are available, i.e., dependent and free from conflict. If there is no conflict, the instruction is executed. If there is a conflict, an extra cycle delay is inserted. The Examiner maintains that this discloses the claimed “condition,” i.e., determining that inputs are available and determining that inputs are not available and inserting a delay. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On page 15 of the response the Applicant argues that the office action alleges that the ensuring a pause, “is in Mercaldi 3.3.2, which a different and alternative fine scheduling algorithm from 3.3.1 called "FINE-AUS." As noted above, these fine scheduling algorithms are independent from each other, each run separately and evaluated against each other in Mercaldi 4.2. Yet the rejection cites this 3.3.2 activity in the FINE AUS algorithm as a response to activity in the 3.3.1 FINE BUG algorithm. The rationale is thus based on a relationship between independent and alternative algorithms 3.3.1 and 3.3.2 for which no such relationship exists reference. So even if the activity in 3.3.1 met the "in response to a negative result of the first determining" (which it doesn't), then nothing in Mercaldi would jump midstream from the algorithm in 3.3.1 into the independent and alternative algorithm in 3.3.2.”
Though fully considered, the Examiner respectfully disagrees. As noted above, Mercaldi discloses, in § 3.3.2, the claimed “response,” i.e., ensuring that a delay is inserted. The Applicant notes that this disclosure is in § 3.3.2, which has the heading of FINE-AUS, a separate embodiment. However, the disclosure is in the introduction to FINE-AUS, and is discussing how FINE-BUG operates. Specifically, 

On page 16 of the response the Applicant argues, “Mercaldi 3.3.2 also does not perform "ensuring a pause of at least one clock cycle will occur between execution of the first instruction operation and the second instruction operation." By way of simple example, in claim 1 if the first instruction operation occurs in the first clock cycle, then the claimed methodology ensures that the second instruction operation does not occur until the third or later clock cycle; the second clock cycle is off limits due to the pause of at least one clock cycle between instructions as executed on ALUs. Mercaldi in contrast states that for conflicting operations on a PE must wait "an extra clock cycle" - which in the above methodology would allow the second instruction operation execute during the second clock cycle. Mercaldi is ready, willing and able to execute the two instructions in sequential clock cycles, which directly violates the claimed step of ensuring a one clock cycle delay between the two instruction operations.”
Though fully considered, the Examiner respectfully disagrees. The Applicant argues that the second operation would be able to execute in the second cycle. However, this ignores the fact that the instructions in question have a dependency relationship. Therefore, the two instructions in question could not have executed at the same time, since the second instruction must wait for the first instruction to complete, as the first instruction produces the inputs the second instruction consumes. Therefore, in the example given by the Applicant, the earliest the second instruction could have executed was the second cycle. However, if there is a resource conflict in the second cycle, Mercaldi discloses delaying execution by at least one cycle. The Examiner maintains that this discloses the limitations in question. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On page 16 of the response the Applicant argues, “the clock cycle delay of Mercaldi 3.3.2 as alleged to meet the "ensuring" language of claim 1 is in response to "resource conflicts that arise when 
Though fully considered, the Examiner respectfully disagrees. As indicated above, these arguments rely on a mischaracterization of the office action. That is, Mercaldi discloses locating instructions on PEs based on dependency information and determining whether there are resource conflicts. The Examiner maintains that this discloses, in the case of detected conflicts, a negative determination regarding the availability of all inputs. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On page 16 of the response the Applicant argues, “Claim 1 as amended recites "third assigning, after the ensuring, the second instruction operation to an ALU of the plurality of ALUs." These features are neither taught nor suggested by the applied art. As discussed above, Mercaldi's Wavescalar architecture just assigns instructions. There is no prior consideration or activity to ensure a delay between instruction operations before assigning the instructions to the PEs.”
Though fully considered, the Examiner respectfully disagrees. As indicated in the response above, Mercaldi discloses assigning instructions to PEs based on minimizing producer-consumer latency. The Examiner maintains that this represents prior consideration, as the determination regarding latency occurs before scheduling and execution. Therefore, the Applicant’s arguments are deemed unpersuasive. 

On page 18 of the response the Applicant argues that the remaining claims are distinct for similar reasons. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Examiner, Art Unit 2183